Exhibit 10.3

Delcath Systems, Inc.

EMPLOYEE CONFIDENTIALITY, INVENTION ASSIGNMENT

AND RESTRICTIVE COVENANTS AGREEMENT

This EMPLOYEE CONFIDENTIALITY, INVENTION ASSIGNMENT AND RESTRICTIVE COVENANTS
AGREEMENT (“Agreement”) is made and entered into this 31st day of August, 2020,
between Delcath Systems, Inc., on behalf of itself and its predecessors,
divisions, affiliates, successors, and assigns (collectively, the “Company”),
and Gerard Michel (“Employee”).

WHEREAS, the Company wishes to obtain reasonable protection of its trade secrets
and confidential and proprietary business and technical information which it has
developed or acquired and will develop or acquire at substantial expense and
effort and which the Company takes reasonable measures under the circumstances
to protect from unauthorized use, disclosure and/or appropriation, and

WHEREAS, the Company wishes to obtain reasonable protection against unfair
competition during the Employees employment by the Company and following
termination of the Employee’s employment by the Company and, to further protect
against unfair use of its trade secrets and confidential and proprietary
business and technical information, the Company desires to have Employee execute
this Agreement, and

WHEREAS, the Company wishes to obtain reasonable protection of its customer
relationships, good will and relationships with its well-trained and stable
workforce, for which the Company has invested and will invest substantial money
and effort to develop and maintain, and

WHEREAS, by virtue of Employee’s employment with the Company, Employee will
learn of, have access to, and/or develop confidential and proprietary
information and trade secrets of the Company and will have contacts with the
Company’s valuable customer base and its workforce, all of which the Company has
a legitimate business interest in protecting, and

WHEREAS, the Employee is willing to execute this Agreement and grant the Company
the benefits of the duties and restrictive covenants contained herein, which
Employee agrees are material and necessary for the Company’s protection.



--------------------------------------------------------------------------------

THEREFORE, in consideration of, and as a condition of, Employee’s initial and
continuing employment by the Company and in consideration of the compensation
and benefits paid to Employee and hereafter to be paid to Employee by the
Company (including, for example, base salary, bonus opportunities and a grant of
stock options) and the Confidential Information that will be entrusted to
Employee in Employee’s capacity as an employee or agent of the Company, Employee
agrees as follows:

1. NO PRIOR CONFLICTING CONTRACTS.

Employee represents that Employee’s employment or potential employment by the
Company is not in violation of any contract or covenants (including any
confidentiality, non-competition or non-solicitation agreement) to which
Employee is a party with any employer, entity, or person, nor will Employee’s
employment violate any decree, judgment or order to which Employment may be
subject. Employee agrees not to use or disclose in Employee’s work with the
Company any secret or confidential information of others, including prior
employers, unless such information is rightfully possessed by the Company.

2. DEFINITIONS

(a) Confidential Information. For purposes of this Agreement, “Confidential
Information” is to be broadly defined as any information of a confidential,
non-public or proprietary nature pertaining to the Company or to the business,
operations, activities, products or services of the Company and that is used,
developed, or obtained by the Company in connection with its business, including
information obtained by Employee while employed by the Company and information
developed by Employee in the course of employment by the Company as if the
Company furnished the same Confidential Information to the Employee in the first
instance. Confidential Information includes, but is not limited to, information,
observations, and data concerning (i) the business or affairs of the Company;
(ii) products or services; (iii) fees, costs, compensation, and pricing
structures; (iv) designs; (v) chemical compositions, equipment, materials,
designs, procedures, processes, and techniques used in, or related to, the
development, manufacture, assembly, fabrication or other production and quality
control of the Company’s products; (vi) proprietary technical information,
strategies and/or specifications (including, but not limited to, supplier
specifications); (vii) clinical trial data, as well as pre-clinical and clinical
testing data and strategies, laboratory notes and laboratory notebooks and any
protected health information that is created, received or maintained by the
Company related to an individual’s health care that directly or indirectly
identifies the individual; (viii) analyses; (ix) drawings, photographs and
reports; (x) computer software, including operating systems, applications, and
program listings; (xi) flow charts, manuals, and documentation; (xii) data or
data bases; (xiii) accounting and business methods; (xiv) inventions, devices,
new developments, research, methods and processes, whether patentable or
unpatentable and whether or not reduced to practice; (xv) customers and clients
and customer or client lists; (xvi) other copyrightable works; (xvii) all
production methods, processes, technology, trade secrets, copyrights, derivative
works, mask works, know-how, and other intellectual property;
(xviii) information about Company products already developed or that will be
developed in the field of cancer treatment, including interventional oncology
for the treatment of primary and metastatic liver cancers; (xix) expansion plans
(including existing and entry into new geographic and/or product markets); (xx)
information received in confidence by the Company from its customers, clients,
suppliers, distributers, business partners or other third parties; and (xxi) all
similar and related information in whatever form, such as files, letters, notes,
analysis, emails, memoranda, reports, records, computer disks or other computer
storage medium, data, models or any photographic or other tangible materials
containing or derived from such information. Confidential Information will not
include any information that has been published (other than a disclosure by
Employee in breach of this Agreement) in a form generally available to the
public prior to the date Employee proposes to disclose or use such information.
Confidential Information will not be deemed to have been published merely
because individual portions of the information have been separately published,
but only if all material features comprising such information have been
published in combination.

 

2



--------------------------------------------------------------------------------

(b) Work Product. For purposes of this Agreement, the term “Work Product” means
all inventions, innovations, improvements, technical information, systems,
software developments, discoveries, methods, designs, processes, analyses,
drawings, reports, service marks, trademarks, trade names, logos, and all
similar or related information (whether patentable or unpatentable,
copyrightable, registerable as a trademark, reduced to writing, or otherwise)
that relates to the Company’s actual or anticipated business, research and
development, or existing or future products or services and which are conceived,
developed, or made by Employee (whether or not during usual business hours,
whether or not by the use of the facilities of the Company, and whether or not
alone or in conjunction with any other person) while employed by the Company
(including those conceived, developed, or made as a Company employee prior to
the effective date of this Agreement) together with all patent applications,
letters patent, trademark, trade name and service mark applications or
registrations, copyrights and reissues thereof that may be granted for or upon
any of the foregoing.

3. CONFIDENTIALITY REQUIREMENTS.

(a) Employee acknowledges and agrees that, as a result of the nature of the
Company’s business and the nature of Employee’s position with the Company,
Employee will come into contact with, have access to and/or develop in the
course of employment Confidential Information (as defined above) belonging to
the Company. Employee acknowledges that the aforementioned Confidential
Information is unique and not generally known to the public and has been
developed, acquired and compiled by the Company at its great effort and expense.
Employee further acknowledges that the Confidential Information derives
independent economic value, actual or potential, from not being generally known
to, and not being readily ascertainable by proper means by, other persons who
can obtain economic value from its disclosure or use, and is the subject of
reasonable efforts to maintain its secrecy.

(b) Employee further acknowledges and agrees that any disclosure or use of the
Company’s Confidential Information by Employee, other than in connection with
the Company’s business or as specifically authorized by the Company, will be or
may become highly detrimental to the business of the Company, and serious loss
of business and damage to the Company will or may result.

(c) Accordingly, Employee agrees to hold all Confidential Information in the
strictest confidence and agrees to safeguard and not use, disclose, divulge or
reveal the Company’s Confidential Information to any person, either during
Employee’s employment or at any time after the termination of Employee’s
employment with the Company, without specific prior written authorization from
an executive officer of the Company. If Employee is an executive officer of the
Company, Employee must obtain prior written authorization from the Chief
Executive Officer. If Employee is the Chief Executive Officer of the Company,
Employee must obtain prior written authorization from the Company’s Board of
Directors. Employee further agrees to take all reasonable precautions necessary
to ensure that the Confidential Information shall not be, or be permitted to be,
shown, copied or disclosed to third parties, without the prior written consent
of the Company, and to observe all security policies implemented by the Company
from time to time with respect to the Confidential Information.

 

3



--------------------------------------------------------------------------------

(d) Employee further agrees to promptly deliver to the Company, upon the
termination of Employee’s employment with the Company, or at any other time as
the Company may so request, all Company property, including but not limited to
laptops, personal digital assistants (PDAs), tablet devices, cell phones,
digital storage media, and all documentation, memoranda, notes, customer lists,
records, reports, blueprints, software, drawings, computer disks, programs, and
any other documents (and all copies thereof) containing Confidential Information
or Work Product or relating to the Company’s business and any property
associated therewith, which Employee may then possess or have under Employee’s
control. Following the termination of the employment relationship, Employee
shall not retain any written or other tangible material containing any
information concerning or disclosing any of the Confidential Information or Work
Product of the Company.

(e) Notice Pursuant to the Defend Trade Secrets Act of 2016. Notwithstanding any
other provision of this Agreement:

(i) Employee will not be held criminally or civilly liable under any federal or
state trade secret law for any disclosure of a trade secret that:

(A) is made: (1) in confidence to a federal, state, or local government
official, either directly or indirectly, or to an attorney; and (2) solely for
the purpose of reporting or investigating a suspected violation of law; or

(B) is made in a complaint or other document that is filed under seal in a
lawsuit or other proceeding.

(ii) If Employee files a lawsuit for retaliation by the Company for reporting a
suspected violation of law, Employee may disclose the Company’s trade secrets to
the Employee’s attorney and use the trade secret information in the court
proceeding if the Employee:

(A) files any document containing the trade secret under seal; and

(B) does not disclose the trade secret, except pursuant to court order.

4. THE COMPANY’S OWNERSHIP OF WORK PRODUCT.

(a) Employee acknowledges and agrees that all Work Product, including all
inventions (whether patentable or not and whether new developments or
improvements) and all business ideas (including copyrightable works), that
relates directly to any business of the Company or its actual or demonstrably
anticipated research or development, or results from Employee’s work for the
Company, or uses the Company’s equipment, supplies, facilities or information
(including trade secret information), and which Employee (alone or in
conjunction with others) conceives or develops on the job or elsewhere while
employed by the Company (including those that Employee conceived or developed as
an employee prior to signing this Agreement) or within one year after the
termination of the Employee’s employment, are and shall be the exclusive
property of the Company, and Employee hereby assigns all right, title and
interest in and to such Work Product to the Company, including all intellectual
property rights therein.

 

4



--------------------------------------------------------------------------------

(b) Without limiting the Company’s rights under subsection (a) above, Employee
acknowledges that, by reason of being employed by the Company at the relevant
times, to the extent permitted by law, all of Employee’s Work Product consisting
of copyrightable subject matter is “work made for hire” as defined in the United
States Copyright Act, 17 U.S.C. § 101 et seq., and such copyrights are therefore
owned by the Company.

(c) Employee shall promptly disclose all Work Product to the Company, shall
execute at the request of the Company any written assignments or other documents
the Company may deem necessary to protect or perfect its rights therein, and
shall assist the Company, at the Company’s expense, in obtaining, defending, and
enforcing the Company’s rights therein. Employee, if and whenever required to do
so (whether during or after the termination of his or her employment), shall at
the expense of the Company apply or join in in applying for copyrights, patents
or trademarks or other equivalent protection for the Company in the United
States or in other parts of the world for any Work Product. Employee hereby
appoints the Company as Employee’s attorney-in-fact to execute on Employee’s
behalf any assignments or other documents deemed necessary by the Company to
protect or perfect the Company’s rights to any Work Product worldwide.

5. NON-COMPETITION.

(a) Employee acknowledges and agrees that the Company has invested and will
invest substantial time, effort, resources and finances in the research,
development and commercialization of the Company’s product(s) and is engaged in
a highly competitive business and that, by virtue of the position in which
Employee is employed, he or she will help create and will be given access to
Confidential Information. If the Employee engages in any business that is
competitive with the Company it will cause great and irreparable harm to the
Company, the monetary loss from which would be difficult, if not impossible, to
measure.

(b) Consequently, Employee covenants and agrees that so long as Employee is
employed by the Company, and for a period of one (1) year following termination
of Employee’s employment with the Company, whether such termination is voluntary
or involuntary, Employee will not, directly or indirectly (whether as an
individual for Employee’s own account, or as a partner, joint venturer,
employee, agent, consultant or sales representative, officer, director or
shareholder of any entity or otherwise), engage in, enter the employ of, render
any services to, have any ownership interest in, nor participate in the
financing, operation, management or control of, any Competing Business, or in
any manner compete with the Company, in any country in which the Company does
business, without the Company’s specific written consent to do so. “Competing
Business” shall mean any business that competes with the Company in the
research, design, development, identification, manufacture, marketing, or sales
of any drug, device or combination of drug and device for the treatment of any
liver cancers or any targeted regional cancer or infectious disease drug
delivery systems.

The restrictions contained in this section shall not prevent Employee from
accepting employment with a large diversified organization with separate and
distinct divisions that do not compete, directly or indirectly, with the
Company, as long as prior to accepting such employment the Company receives
separate written assurances from the prospective employer and from Employee,
satisfactory to the Company, to the effect that Employee will not render any
services, directly or indirectly, to any division or business unit that
competes, directly or indirectly, with the Company. During the restrictive
period set forth in this section, Employee will inform any new employer, prior
to accepting employment, of the existence of this Agreement and provide such
employer with a copy of this Agreement.

 

5



--------------------------------------------------------------------------------

Nothing in this Agreement shall be construed to prevent or otherwise restrict or
limit the Employee from owning shares and investing (as a passive investor),
directly or indirectly, in the stock of any publicly traded competing
corporation whose shares are listed on a national securities exchange or traded
in the over-the-counter market, but only if Employee does not own more than an
aggregate of one percent (1%) of the outstanding stock of such corporation
provided that such ownership represents a passive investment and that Employee
is not a controlling person of, or a member of a group that controls, such
corporation.

6. NON-SOLICITATION OF CUSTOMERS AND EMPLOYEES.

(a) Employee acknowledges and agrees that, during the course of Employee’s
employment by the Company, Employee may come into contact with and become aware
of some, most, or all of the Company’s customers and employees, past, present,
and prospective, and their names and addresses, as well as other information
about the customers and employees not publicly available. Employee further
acknowledges and agrees that the loss of such customers and employees may cause
the Company great and irreparable harm.

(b) Consequently, Employee covenants and agrees that, if Employee’s employment
with the Company terminates, whether such termination is voluntary or
involuntary, Employee will not, for a period of one (1) year following such
termination, directly or indirectly (whether as an individual for Employee’s own
account, or as a partner, joint venturer, employee, agent, consultant or sales
representative, officer, director or shareholder of any entity or otherwise),
solicit or attempt to solicit to do business that would compete with the Company
in any of its or their material businesses, including, without limitation, the
research, design, development, identification, manufacture, marketing, or sales
of targeted regional cancer or infectious disease drug delivery systems. As part
of this covenant, Employee shall not directly or indirectly solicit or attempt
to solicit any business from, render services to, or accept business from any of
the Company’s customers with whom/which Employee had material contact during the
twenty four (24) months immediately preceding the termination of Employee’s
employment with the Company, for the purpose of providing products or services
competitive with the Company. As used in this Section, “material contact” shall
mean the contact between Employee and each customer (i) with whom or which
Employee dealt on behalf of the Company; (ii) whose dealings with the Company
were coordinated or supervised by Employee; or (iii) about whom or which
Employee obtained confidential information in the ordinary course of business as
a result of the Employee’s association with the Company.

(c) Employee also agrees that, for a period of one (1) year following
termination of Employee’s employment with the Company, whether such termination
is voluntary or involuntary, Employee will not, directly or indirectly (whether
as an individual for Employee’s own account, or as a partner, joint venturer,
employee, agent, consultant or sales representative, officer, director or
shareholder of any entity or otherwise), solicit, induce or attempt to solicit
or induce any (i) then current employee of the Company to leave employee’s
employment with the Company to become employed by any person, firm, corporation,
or other entity; or (ii) consultant, distributor, supplier, representative or
agent of the Company to terminate or curtail its relationship with the Company.

 

6



--------------------------------------------------------------------------------

7. ENFORCEMENT OF COVENANTS.

(a) Employee acknowledges and agrees that the obligations and restrictions,
including their duration and scope, in Sections “3”, “4”, “5” and “6” are
reasonably required for the protection of the legitimate interests of the
Company in view of: the highly competitive nature of the businesses in which the
Company is engaged; the fact that a business competitive with that of the
Company may be carried on anywhere in the United States or elsewhere; and
Employee’s exposure to the Company’s Confidential Information, Work Product,
customers, suppliers, employees and other service providers by virtue of the
employment retention relationship. Employee acknowledges and agrees that the
post-employment covenants in Sections 5 and 6 would not prevent Employee from
earning a living given his/her education, skills, experience and ability.

(b) Employee acknowledges that a breach by Employee of any of the terms of this
Agreement will result in material, irreparable injury to the Company for which
any remedy at law will not be adequate. Moreover, it will not be possible to
measure damages for such injuries precisely and, in the event of such a breach
or threat of breach, the Company shall be entitled to obtain a temporary
restraining order and/or a preliminary or permanent injunction restraining
Employee from engaging in activities prohibited by this Agreement, together with
such other relief as may be required to enforce specifically any of the terms of
this Agreement. Employee consents to such temporary, preliminary, or permanent
injunctive relief. Nothing in this Agreement shall be construed as prohibiting
the Company from pursuing any other available remedies for breach or threatened
breach of this Agreement, including recovery of damages, court costs, and
attorneys’ fees.

(c) If the Company is required to enforce any of its rights hereunder through
legal proceedings, Employee shall reimburse the Company for all reasonable
costs, expenses, and attorneys’ fees incurred by the Company in connection with
the enforcement of its rights hereunder.

(d) Employee understands and agrees that nothing in this Agreement creates a
contract, express or implied, of employment for any specified period. Employee’s
employment may be terminated by Employee or the Company at any time and for any
reason or no reason, unless expressly limited by a separate writing executed by
both the Company and Employee.

(e) Employee is hereby advised that he has the right to consult with counsel of
his choosing prior to signing this Agreement, and Employee hereby acknowledges
having consulted with counsel of his choosing prior to signing this Agreement.
Employee further acknowledges and agrees that Executive received a copy of this
Agreement with the Company’s offer of employment and that Executive had in
excess of ten (10) days to review and consider this Agreement prior to
commencing employment with the Company.

 

7



--------------------------------------------------------------------------------

(f) If one or more provisions of this Agreement is determined by a court of
competent jurisdiction to be invalid, illegal, or unenforceable, Employee agrees
the validity, legality, and enforcement of the remaining provisions of the
Agreement shall not in any way be affected or impaired. Employee also agrees
that the language contained in Sections “3”, “4”, “5” and “6” of the Agreement
is reasonable in scope and that Employee will not raise any issue regarding the
reasonableness of the Agreement as a defense in any proceeding to enforce the
Agreement. If a court determines that the language contained in Sections “3”,
“4”, “5” and “6” of the Agreement is not reasonable, the parties agree that the
court may modify and reform such provisions to the maximum period of
restriction, activities, term, or geographic scope that the court deems
reasonable, whether by rewriting the provision, deleting any or all of the
provision, adding additional language to this Agreement, or by making such other
modification as the court deems warranted to carry out the intent and agreement
of the parties as embodied herein to the maximum extent permitted by law.

8. WAIVER OF BREACH.

The waiver by the Company of a breach of any provision of this Agreement by
Employee shall not operate or be construed as a waiver of any subsequent breach
by Employee, and the failure of the Company to take action against any other
employee(s) for similar breach(es) on their part, shall not be construed as a
waiver of a breach by Employee.

9. AGREEMENT BINDING.

This Agreement shall be binding upon and inure to the benefit of the successors
and assigns of the Company, and the heirs, executors, and administrators of
Employee. The Company shall have the right to transfer and assign all or any
portion of its rights and obligations hereunder to any third party.

10. APPLICABLE LAW AND CHOICE OF FORUM.

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York, where the Company’s principal corporate office and
Employee’s principal place of employment are located. The parties, being
desirous of having any disputes resolved in a forum having a substantial body of
law and experience with matters contained herein, and the parties having a
substantial connection with the State of New York, agree that any action or
proceeding with respect to this Agreement shall be brought in a state or federal
court located within the State of New York. The parties consent to the personal
jurisdiction of the state and federal courts of New York should a legal action
to enforce this Agreement be necessary. In the event the Company may relocate
its principal corporate office to a state other than New York during the period
of Employee’s employment, the parties mutually agree to amend this Agreement as
may be necessary to (a) conform to the laws of the state of the Company’s new
principal corporate office and carry out the intent and agreement of the parties
as embodied herein to the maximum extent permitted by such state’s laws; and
(b) reflect that any action or proceeding with respect to this Agreement shall
then be brought in a state or federal court located within the state of the
Company’s new principal corporate office and that the parties consent to the
personal jurisdiction of such state and federal courts should a legal action to
enforce this Agreement be necessary.

 

8



--------------------------------------------------------------------------------

11. MODIFICATION.

This Agreement may only be modified by the express written consent of both
parties.

12. ENTIRE AGREEMENT.

This Agreement constitutes the entire understanding between Company and Employee
with respect to the subject matter hereof and supersedes and replaces all prior
contracts, agreements and understandings related to the same subject matter
between the parties.

13. SECTION HEADINGS

The section headings appearing in this Agreement are inserted only as a matter
of convenience and in no way define, limit, construe or describe the scope or
extent of such section or in any way affect such section.

I have read and understand this Agreement and I agree to abide by its terms.

 

GERARD MICHEL       DELCATH SYSTEMS, INC.

/s/ Gerard Michel

     

/s/ Roger G. Stoll

(Signature)       (Signature) Date  

8/30/2020

     

Roger G. Stoll

        Name

/s/ Shuree Harrison

     

Chairman

Witness       Title        

8/31/20

        Date

 

9